ACCEPTED
                                                                                                       03-14-00683-CR
                                                                                                              3834665
                                                                                             THIRD COURT OF APPEALS
                                                                                                        AUSTIN, TEXAS
                                                                                                  1/20/2015 4:51:08 PM
                                                                                                     JEFFREY D. KYLE
                                                                                                                CLERK
                                       IN THE
                                  COURT OF APPEALS
                                      OF TEXAS
                                                                                   FILED IN
                           THIRD SUPREME JUDICIAL DISTRICT                  3rd COURT OF APPEALS
                                                                                AUSTIN, TEXAS
                                                                            1/20/2015 4:51:08 PM
EX PARTE                                      X                               JEFFREY D. KYLE
TAMMY MARIE YBARRA                            X                                     Clerk
Appellant                                     X              No. 3-14-00683-CR
                                              X                  3-14-00684-CR
VS.                                           X                  3-14-00685-CR
                                              X                  3-14-00686-CR
THE STATE OF TEXAS,                           X                  3-14-00687-CR
Appellee                                      X

                          MOTION TO DISMISS FOR MOOTNESS


TO THE HONORABLE COURT OF APPEALS:

       COMES NOW the State of Texas, by and through the Criminal District Attorney of

Caldwell County, Texas, and files this Motion to Dismiss for Mootness, and with respect thereto

would show unto the Court the following:

                                                  I.

       Appellant, Tammy Marie Ybarra, was sentenced to serve time in the Caldwell County

Jail in multiple causes. Through counsel retained after her sentencing, Appellant objected to the

trial judge’s order that she remain in jail until her fines and court costs were discharged in full.

The trial judge declined to rule on this motion and Appellant appealed to this Court, alleging for

the first time that her prior motion was an application for a writ of habeas corpus. This Court has

ordered briefing on the issue of whether the trial judge erred in declining to rule on Appellant’s

motion and not issuing a writ of habeas corpus.
                                                  II.

       This case is moot because Appellant was unconditionally released from custody on

December 23, 2014. See Attachment A. The Texas habeas corpus statute extends relief to

individuals that are in custody or under restraint. See TEX. CRIM. PROC. CODE art. 11.01 (West

2014). A criminal case is moot if it is shown that there is no possibility that any collateral legal

consequences will be imposed on the basis of the challenged conviction. Ex parte Ormsby, 676
S.W.2d 130, 131 (Tex. Crim. App. 1984).

                                                 III.

       Here, Appellant has not challenged her underlying convictions. She has only challenged

the trial judge’s order that she remain in jail until all fines and costs have been discharged in full.

Appellant was discharged from jail on December 23, 2014, and therefore has already received

the relief sought from this Court. Furthermore, there is no possibility that collateral legal

consequences will be imposed on the sole basis of her continued confinement for fines and costs.

As a result, this case is moot and should be dismissed.

       WHEREFORE, PREMISES CONSIDERED, the State prays that this Motion to Dismiss

be in all things heard and granted and that the Court dismiss this cause as moot.
Respectfully submitted,

FRED H. WEBER
CRIMINAL DISTRICT ATTORNEY
CALDWELL COUNTY, TEXAS
P. O. BOX 869
LOCKHART, TEXAS 78644
(512) 398-1811
FAX (512) 398-1814



By: /s/ Benjamin A. Gillis
    BENJAMIN A. GILLIS
    ASST. DISTRICT ATTORNEY
    STATE BAR NO. 24081437
    ben.gillis@co.caldwell.tx.us
                                CERTIFICATE OF SERVICE

       A true and correct copy of the foregoing Motion was mailed by electronic mail

transmission to Richard Banks, Attorney for the Appellant, at rebbanks@swbell.net, on this the

20th day of January, 2015. Mr. Banks indicated to the undersigned Assistant District Attorney

that email is his preferred method of receiving documents filed with the Court.




                                                    By: /s/ Benjamin A. Gillis
                                                        BENJAMIN A. GILLIS
                                                        ASST. DISTRICT ATTORNEY
                                                            Caldwell Counl;y Sheriff's Office                                                       PAGE: I
                                                                  Prison Jail Record
                                                                               Printed : 1/20/2015

SID Number:                04257724                                                                                                                    BAG:
wcso                       00043429                                                                                                                    CELL:    W8
DL#:       14698379                   State:    TX


Name:         YBARRA, TAMMY MARIE                                                                           AKA
Date/Time:          May24201410:15PM
Booking Officer
DOB:         1:1126/1970              Age:      43          Race:          WHITE                         Sex:    F            Height      5.5              Weight:    140.0
Eyes:      BROWN                      Hair:     BROWN                          SSN      XXX-XX-XXXX
Street Address :           214HICKORY ST
City :     LULING                      State:    TX                        Zip: 78648                      Phone     (830) 875-6400
Marital Status:      MARRIED                          POB   TEXAS                          Employer:         UMEMPLOYED
Emergency Notification             STATON, CATHY                                                                                                   Phone   (830) 875-6400
Address:          500 S HACKBERRY APT ll

Scars or Tattoos: TAT NECK; TAT CHEST; TAT L LEG; TAT R LEG; TATLARM; TAT R ARM


Place of Arrest :          2700 WEST PIERCE STREET LULING TEXAS
Arresting Officer I Agency :        !NICKELL                                                  Transporting Officer I Agency
Searched By :

Warrant Number:            44176                             County I Location       
Offense:        EVADING ARREST DETENTION
Bond Amount         0.00                                     Magistrate:           JDCOGGINS

Dispostion          SENTENCED                                                                                                  Disposition Date:       07/0&'2014
Warrant Number:                                              County I Location
Offense:        PUBLIC INTOXICATION W/3 PRIOR CONVICTIONS
Bond Amount         500.00                                   Magistrate:         JDCOGGINS

Dispostion          PENDING                                                                                                    Disposition Date:       NIA
Warrant Number:            42930                             County I Location       CALDWELL CO SO LOCKHART
Offense:        MRP-CRIMINAL TRESPASS HABITiSUPERI'UNDnNFRASTRUCTION
Bond Amount         0.00                                     Magistrate:         JDCOGGINS

Dispostion          SENTENCED                                                                                                  Disposition Date:       06/2512014
Warrant Number:            42741                             County I Location       CALDWELL CO SO LOCKHART
Offense:        MRP-CRIMINAL TRESPASS
Bond Amount         0.00                                     Magistrate:         JDCOGGINS

Dispostion          SENTENCED                                                                                                  Disposition Date:       06/25120I4
Warrant Number :           43238                             County I Location       CALDWELL CO SO LOCKHART
Offense:        DRIVING WHILE INTOXICATED
Bond Amount         0.00                                     Magistrate:         JDCOGGINS

Dispostion          SENTENCED                                                                                                  Disposition Date:       06/2512014
War(l!llt Number:          43890CT 1-4                       County I Location       
Offense:        POSS DANGEROUS DRUG
Bond Amount         0.00                                     Magistrate:

Dispostion          SENTENCED                                                                                                  Disposition Date:       06/2512014
Warrant Number:          44176                         County I Location    , .
Ofiense:      EVADING ARREST DETENTION

Bond Amount       0.00                                 Magistrate:

Dispostion        SENTENCED                                                                              Disposition Date:   07/0812014


VEHICLE                     NO                                              HOLD PLACED:
WHERE

COlOR:                               YEAR    0            MAKE                                   MODEL
LIC#:                                                     STATE:           TX

HOW                  TIME SERVED/PO FINES

SERVED             Yrs: 0 Dys: 0 Hrs: 0            RELEASING                    JULIAN RAMIREZ

RELEASED DATE/TIME:               Dee 23 2014 9:02PM
RELEASE INFORMATION:              SERVED REMAINDER OF TIME AND PAID FINES IN THE AMOUNT OF $432.92
PRISONER SIGNATURE IN:

PRISONER SIGNATURE OUT: - - - - - - - - - - - - - - - - -
INMATES                                                                          INMATES BONDSMAN:

INMATES RELEASED                 PAID FINESffiME SERVED                          AGENCY
DATE/TIMEOFRELEASE:                Dcc232014 9:02PM